Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated as of December 1, 2004 (the “Effective
Date”) by and between Mercury Interactive Corporation (the “Company”) and
Anthony Zingale (“Executive”).

 

WHEREAS, the Company considers it in the best interests of its stockholders to
employ Executive as its President and Chief Operating Officer;

 

WHEREAS, Executive is willing to accept employment with the Company on the terms
hereinafter set forth in this Agreement;

 

WHEREAS, simultaneously with the execution of this Agreement, Executive and the
Company are entering into a Change of Control Agreement (the “Change of Control
Agreement”);

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE 1

POSITION; TERM OF AGREEMENT

 

Section 1.01. Position. (a) As of and following the Effective Date, Executive
shall serve as President and Chief Operating Officer of the Company and shall
report to the Chief Executive Officer. Executive shall have such duties and
authority, consistent with such position, as shall be determined from time to
time by the Company. The Board of Directors of the Company shall nominate
Executive to be a Director of the Company for as long as Executive is the
Company’s President.

 

(b) During his employment with the Company, Executive will devote substantially
all of his business time to the performance of his duties under this Agreement
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict with the rendition of such
services either directly or indirectly, without the prior written consent of the
Company’s Board of Directors (the “Board”). Notwithstanding the foregoing,
Executive shall be permitted to continue his service as a member of the board of
directors of Biz360, Inc., Blazent, Inc., and Interwoven, Inc., provided that
such companies do not compete with the Company. Executive may engage in civic
and not-for-profit activities so long as such activities do not interfere with
the performance of his duties hereunder.



--------------------------------------------------------------------------------

ARTICLE 2

COMPENSATION AND BENEFITS

 

Section 2.01. Base Salary. Commencing on the Effective Date, the Company shall
pay Executive an initial annual base salary (the “Base Salary”) at the annual
rate of $500,000, payable in accordance with the payroll practices of the
Company from time to time. Executive’s compensation package shall be subject to
periodic review by the Company.

 

Section 2.02. Bonus. Executive shall be eligible to participate in an executive
bonus plan in accordance with the terms and conditions of such plan. Executive’s
initial target bonus for 2005 (the “Target Bonus”) shall be 100% of Base Salary,
subject to the Company’s performance and other terms and conditions of the bonus
plan as determined by the Board in its sole discretion, including continued
employment until the end of the applicable year.

 

Section 2.03. Stock Options. Subject to approval of the Board or its
Compensation Committee, Executive shall receive an option to purchase 400,000
shares of the Company’s common stock (the “Common Stock”) promptly after the
Effective Date (the “Option”). The Option shall have a per share exercise price
equal to the fair market value of the Common Stock on the date of grant, shall
vest monthly in equal installments over a period of four years and shall remain
exercisable for a period of seven (7) months after termination of Executive’s
employment for any reason. Except as provided for in this paragraph, the Option
shall be subject to the terms and conditions of the Company’s stock plan and
form of award agreement.

 

Subject to approval of the Board or its Compensation Committee, as part of the
Company’s annual refresh grants to other executives during 2005, Executive will
be eligible to receive an option to purchase 50,000 shares of the Company’s
Common Stock (the “ 2005 Option”). The 2005 Option shall have a per share
exercise price equal to the fair market value of the Common Stock on the date of
grant, shall vest monthly in equal installments over a period of four years and
shall remain exercisable for a period of seven months after termination of
Executive’s employment for any reason. Except as provided for in this paragraph,
the 2005 Option shall be subject to the terms and conditions of the Company’s
stock plan and form of award agreement.

 

Section 2.04. Executive Benefits. During the Employment Term, Executive shall be
eligible for employee benefits (including fringe benefits, vacation and health,
accident and disability insurance, and retirement plan participation)
substantially similar to those benefits made available generally to similarly
situated employees of the Company; provided, however, that Executive will earn
30 days of paid-time off per year (equivalent to 6 weeks). This paid-time off
will include both sick leave and vacation. In addition, Executive shall be
entitled to all perquisites that are currently or may in the future be provided
to any officer of the Company other than the Chief Executive Officer, including,
but not limited to, bonus plans, life insurance, deferred compensation, club
dues, car allowance or lease, car service, first-class airline travel, charter
jet travel, financial planning, and tax and estate planning services, as
applicable. Executive shall be entitled to fly first class (or, if not
available, business class) on all Company-related travel.



--------------------------------------------------------------------------------

Section 2.05. Long-Term Incentive Plan. During the Employment Term, if the
Company adopts a Long-Term Incentive Plan, Executive will be eligible to
participate in such plan, according to the terms and conditions of such plan.

 

Section 2.06. Business And Travel Expenses. Reasonable travel, entertainment and
other business expenses incurred by Executive in the performance of Executive’s
duties hereunder shall be reimbursed by the Company in accordance with the
Company’s policies as in effect from time to time.

 

ARTICLE 3

SEVERANCE BENEFITS

 

Section 3.01. Certain Events of Termination. (a) In the event that Executive’s
employment is terminated by the Company without Cause (as defined below) or by
Executive for Good Reason (as defined below) during the Employment Term, but not
including termination by reason of death or disability, Executive shall be
entitled to the following benefits:

 

(i) The Company shall pay Executive during the Severance Period (as defined
below) an amount equal to Executive’s Base Salary and Target Bonus in effect as
of the date of termination, payable in accordance with the Company’s standard
payroll practices or, at the Company’s option, in a lump sum;

 

(ii) Executive shall be provided with continued coverage under the Company’s
health, life, dental and other insurance programs for the Severance Period
(which may be provided by the Company paying for Executive’s continued coverage
under COBRA at the same cost to Executive as before his termination of
employment or payment of an amount sufficient to purchase comparable benefits)
until the earlier of (A) the end of the Severance Period or (B) the date
Executive becomes eligible for group health coverage with another employer with
similar standards of benefits excluding Execucare benefits;

 

(iii) Executive shall be credited immediately with 12 months of vesting under
each outstanding stock option held by Executive on the date of termination;

 

provided that (A) receipt of the foregoing shall be subject to (x) Executive
signing and not revoking a release of claims in a form reasonably acceptable to
the Company and (y) Executive’s continued compliance with the covenants set
forth in Section 4.01 hereof and in the Proprietary Agreement (as defined below)
and (B) if Executive’s employment terminates during a Change of Control Period
(as defined in the Change of Control Agreement), Executive’s benefits, if any,
shall be determined under the terms of the Change of Control Agreement instead
of under this Agreement.



--------------------------------------------------------------------------------

(b) “Cause” means the occurrence of any one or more of the following:

 

(i) any act of personal dishonesty taken by Executive in connection with
Executive’s responsibilities as an employee and intended to result in
substantial personal enrichment;

 

(ii) Executive being convicted of a felony; or

 

(iii) a willful act by Executive which constitutes gross misconduct and which is
materially injurious to the Company.

 

(c) “Good Reason” means any of the following without Executive’s consent:

 

(i) Executive’s assignment to any duties or the significant reduction of
Executive’s duties, either of which is inconsistent with Executive’s position or
title with the Company and responsibilities in effect immediately prior to such
assignment, or Executive’s removal from such position and responsibility, or a
reduction in Executive’s title;

 

(ii) a greater than 10% reduction by the Company in Executive’s base
compensation as in effect immediately prior to such reduction, unless
substantially all executive officers of the Company agree to an equivalent
reduction in base compensation;

 

(iii) relocation of Executive’s principal place of employment by more than 50
miles;

 

(iv) the appointment of a new chief executive officer other than Executive to
replace Amnon Landan; or

 

(v) any material breach by the Company of any material provision of this
Agreement if such breach is not cured by the Company within 30 days after
written notice to the Company by Executive of such breach.

 

(d) “Severance Period” shall mean 12 months after termination of employment,
except that if termination of employment occurs after the fourth anniversary of
the Effective Date, the Severance Period shall mean 24 months.

 

Section 3.02. Indemnification. Following termination of his employment, the
Company shall provide Executive with indemnification rights pursuant to the
terms of his indemnification agreement with the Company and directors’ and
officers’ insurance, if any, consistent with the rights and coverage provided
for the same periods of time to the Company’s then-current executive officers
and members of the Board.

 

Section 3.03 At-Will Employment Status. Nothing contained in this Agreement
shall interfere with the at-will employment status of Executive or with the
Company’s or Executive’s right to terminate Executive’s employment with the
Company at any time, with or without Cause, upon written notice to the other
party, subject to Section 3.01 if applicable.



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS AND REPRESENTATIONS

 

Section 4.01. Proprietary Agreement. Executive agrees to execute, or has
previously executed, the Company’s standard form of Proprietary Information and
Arbitration Agreement (the “Proprietary Agreement”) and agrees to comply with
the obligations thereunder during and after his employment with the Company as
set forth therein, including but not limited to the non-solicitation and
confidentiality covenants in Sections 2 and 8 thereof; provided that Executive
agrees to comply with the non-solicitation covenant in Section 8 of the
Proprietary Agreement for not less than the Severance Period.

 

Section 4.02. Enforceability. If any provision of this Agreement or the
Proprietary Agreement is determined by a court of competent jurisdiction not to
be enforceable in the manner set forth herein or therein, the Company and
Executive agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and
that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.

 

Section 4.03. Executive Representation. Executive expressly represents and
warrants to the Company that Executive is not a party to any contract or
agreement and is not otherwise obligated in any way, and is not subject to any
rules or regulations, whether governmentally imposed or otherwise, which will or
may restrict in any way Executive’s ability to fully perform Executive’s duties
and responsibilities under this Agreement.

 

ARTICLE 5

SUCCESSORS AND ASSIGNMENTS

 

Section 5.01. Assignments. Except for an assignment in the event of a change in
control, this Agreement shall not be assignable by the Company without the
written consent of Executive. This Agreement shall not be assignable by
Executive.

 

Section 5.02. Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

 

Section 6.01. Attorneys’ Fees. The Company shall reimburse Executive for
reasonable attorney fees in an amount not to exceed $10,000 incurred in
negotiating and finalizing this Agreement.

 

Section 6.02. Notices. Any notice required to be delivered hereunder shall be in
writing and shall be addressed:

 

(i) if to the Company, to:

 

Mercury Interactive Corporation

379 N. Whisman Road

Mountain View, California 94043

Fax: 650-584-3572

Attention: General Counsel

 

(ii) if to Executive, to Executive’s last known address as reflected on the
books and records of the Company;

 

or, in each case, to such other address as such party may hereafter specify for
the purpose by written notice to the other party hereto. Any such notice shall
be deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a business day in the
place of receipt. Otherwise, any such notice shall be deemed not to have been
received until the next succeeding business day in the place of receipt.

 

Section 6.03. Dispute Resolution. (a) In consideration of Executive’s employment
with the Company, the Company’s promise to arbitrate all employment-related
disputes and Executive’s receipt of the compensation, pay raises and any and all
other benefits paid to Executive by the Company, at present and in the future,
Executive agrees that any and all controversies, claims or disputes with anyone,
including any employee, manager, officer, shareholder or benefit plan or
administrator of the Company, arising from or relating to or resulting from
Executive’s employment with the Company, including any breach of this Agreement,
shall be subject to and resolved by binding arbitration. Binding arbitration
pursuant to this Agreement shall be pursuant to California law, including
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05. Executive understands that this agreement to arbitrate also
applies to any disputes that the Company may have with Executive. In agreeing to
arbitrate any and all claims, EXECUTIVE AGREES TO WAIVE ANY RIGHT TO TRIAL BY
JURY, INCLUDING ANY STATUTORY CLAIMS UNDER STATE AND FEDERAL LAW, INCLUDING BUT
NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF SEXUAL OR



--------------------------------------------------------------------------------

OTHER UNLAWFUL HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION, ANY STATUTORY
CLAIMS, AND ANY CLAIMS FOR BREACH OF CONTRACT, TORT, OR ANY OTHER BASES IN
STATE, FEDERAL OR LOCAL LAWS.

 

(b) Executive agrees that any arbitration will be administered by the American
Arbitration Association (“AAA”) and that a neutral arbitrator will be selected
in a manner consistent with its National Rules for the Resolution of Employment
Disputes (the “Rules”). Executive agrees that the arbitration shall take place
in Santa Clara County, California and that the arbitrator shall conduct and
administer any arbitration in a manner consistent with the Rules, and with
California law, including the power to conduct adequate discovery, decide any
motions brought by any parties, and to award any remedies, including attorneys’
fees and costs, available under applicable law. Executive agrees that the
arbitrator shall issue a binding written award that sets forth the essential
findings and conclusions on which the award is based. Executive understands that
the Company shall pay for all fees charged by the arbitrator and by the AAA,
regardless of the party initiating the arbitration. The Company will reimburse
Executive in any arbitration up to a maximum of $2,000 for travel expenses
incurred for travel to the Santa Clara County area in connection with the
arbitration hearing if Executive resides more than 300 miles from the location
selected in Santa Clara County for the arbitration.

 

(c) Arbitration shall be the sole, exclusive and final remedy for any dispute
between the Company and Executive. Accordingly, neither the Company nor
Executive will be permitted to pursue court action regarding claims that are
subject to arbitration. However, nothing in this Agreement will prohibit either
party from seeking provisional relief, and Executive agrees that any party may
petition the court for injunctive relief where either party alleges a violation
of any of the covenants set forth herein. Executive further agrees that no bond
or other security shall be required in obtaining such equitable relief and
Executive hereby consents to the issuance of such injunction and to the ordering
of specific performance. In the event either party seeks injunctive relief, the
prevailing party shall be entitled to recover reasonable costs and attorneys’
fees.

 

(d) This Agreement does not prohibit Executive from pursuing an administrative
claim with a local, state or federal administrative body or agency, such as the
Department of Fair Employment and Housing, the Equal Employment Opportunities
Commission, or the Workers’ Compensation Board. This Agreement does, however,
prohibit Executive from seeking or pursuing court action regarding any such
claim.

 

Section 6.04. Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Executive
and/or Executive’s beneficiaries, and shall not entitle Executive or such
beneficiaries to a preferential claim to any asset of the Company.

 

Section 6.05. Entire Agreement. This Agreement (together with the Proprietary
Agreement and, if applicable, any option award agreement) represents the entire
agreement between Executive and the Company and its affiliates with respect to
the matters referred to herein, and supersedes all prior discussions,
negotiations, agreements,



--------------------------------------------------------------------------------

and plans concerning such matters, other than the Change of Control Agreement;
provided, however, that any amounts payable to Executive hereunder shall be
reduced by any payments or notice period required by applicable law in
connection with any termination of Executive’s employment.

 

Section 6.06. Tax Withholding. Notwithstanding anything in this Agreement to the
contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.

 

Section 6.07. Waiver Of Rights. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.

 

Section 6.08. Amendment. This Agreement may not be modified, altered or changed
except upon the express written consent of both parties.

 

Section 6.09. Severability. In the event any provision of this Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

Section 6.10. Indemnification Agreement. The Company shall enter into an
indemnification agreement with Executive providing Executive with
indemnification for his acts as a corporate officer as provided in the Company’s
standard form of indemnification agreement that has been provided to Executive.
The Company shall provide Executive with directors’ and officers’ insurance
coverage as of the date of this Agreement in such amounts as provided to the
chief executive officer.

 

Section 6.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to
principles of conflict of laws.

 

Section 6.12. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement, to
be effective as of the day and year first written above.

 

MERCURY INTERACTIVE CORPORATION

By:

 

/s/ Amnon Landan

--------------------------------------------------------------------------------

Name:

 

Amnon Landan

Title:

 

Chief Executive Officer

EXECUTIVE:

/s/ Anthony Zingale

--------------------------------------------------------------------------------

Anthony Zingale